Citation Nr: 1312058	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  05-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for lumbosacral strain.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board remanded certain issues to the agency of original jurisdiction in June 2007, March 2010 and January 2011 for further development and adjudicative action.  

By way of a May 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the June 2007 decision by the Board that had in part, denied the Veteran's application to reopen his claims of entitlement to service connection for pes planus and lumbosacral strain.  The remainder of the Board's June 2007 decision pertaining to entitlement to service connection for tinnitus, a sleep disorder, to include sleep apnea, and sexual dysfunction, as secondary to service connected posttraumatic stress disorder (PTSD); in addition to a claim for higher ratings for PTSD, was not disturbed by the Court. 

By way of an August 2012 Memorandum Decision from the Court, the January 2011 Board decision was vacated and remanded with regard to the issue of entitlement to service connection for a left shoulder disability.  The decision relative to an increased rating for dyspepsia and irritable bowel syndrome was left undisturbed by the Court.

The issue of entitlement to service connection for heart disease and whether new and material evidence has been received to reopen a claim of service connection for lumbosacral strain are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  In an unappealed August 1974 rating decision, the RO denied service connection for pes planus.

2.  The additional evidence received since the August 1974 rating decision denying the Veteran's application for service connection for pes planus does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's current left shoulder tendonitis and arthritis are related to military service.


CONCLUSIONS OF LAW

1.  An August 1974 rating decision denying service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The evidence received since the 1974 rating decision is not new and material, and the claim for pes planus  is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  Left shoulder tendonitis and arthritis are the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent a letter in March 2011 that fully addressed all notice elements concerning the claim for reopening.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the March 2011 communication, and the claim was thereafter readjudicated, most recently, in May 2012.  Accordingly, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.  

Additionally, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a left shoulder disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claim to Reopen

In an August 1974 rating decision, the RO denied the Veteran's claim of service connection for pes planus.  The Veteran was notified of the decision the same month but did not appeal.  Thus, the rating decision of August 1974 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.  In February 2004, the Veteran sought to reopen his claim of service connection for pes planus. 

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran's initial claim of entitlement to service connection for pes planus was denied in an unappealed August 1974 rating decision.  Service treatment records document that during a service entrance examination, the Veteran was diagnosed with first degree pes planus.  In July 1970, the Veteran was noted to complain of pain in the balls of his feet when putting weight on his feet.  An X-ray of the Veteran's feet revealed moderate bilateral pes planus.  At separation, however, a report of medical examination noted no abnormality of the feet.  

Evidence received since the final August 1974 rating decision consists of the Veteran's contentions as well as private and VA outpatient treatment records.  In particular, in August 1995, the Veteran's feet exhibited excess pronation and fallen arches.  In August 1996, clinical evaluation revealed the loss of fatty pads over the MTP (metatarsophalangeal) joints, plantar surface.  Furthermore, the second MTP joint on the left foot had a deep callus/corn.  A statement in March 2005 from a private medical provider notes that the Veteran, ". . . would have had life-long pes planus which does probably set him up to have back pain."  It's unclear what this provider is attempting to convey, but the statement clearly does not indicate that the Veteran's pes planus, documented on entry, was aggravated during active service.  There is a lack of medical opinion evidence concerning the Veteran's pes planus and its relationship to service.  Consequently, the additional evidence received since the August 1974 rating decision denying the Veteran's application for service connection for pes planus does not relate to unestablished facts necessary to substantiate the claim, namely evidence indicating that the Veteran's pes planus was aggravated during active service, and does not raise a reasonable possibility of substantiating the claim.

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for pes planus is not reopened.

As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Shoulder Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires that there be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The "combat presumption" means that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94   (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998). 

The Veteran claims that his left shoulder problem is related to being hit by a rifle butt during active duty service in Vietnam.  The Veteran reports that while in Da Nang in the summer of 1971, there were two vehicles from the 5th Cavalry, including a jeep with two soldiers who had been drinking.  According to the Veteran, the jeep hit a 16-year old girl who was crossing the highway, and rolled over into a ditch.  A five-ton truck following the jeep also ran over the girl.  The driver and passenger left the scene of the accident, as did the other soldiers in the truck.  The Veteran reported that later that night, he and a cook were on the highway going into Da Nang when he came across a container carrying the deceased girl.  The Veteran reported that he stopped his vehicle, and was fired upon and captured by Vietnamese.  He said he was hit multiple times by the gun butt of an AK-47 during the capture.  He remembered about 500 Vietnamese sympathizers with guns surrounding him, many with missing arms or legs, and also reported seeing U.S. Army troops with tanks.  The Veteran reported that he did not remember how long he was held, and later heard that the United States government paid $30,000 to get the truck back. 

The Veteran's service personnel records indicate he received awards and medals including the Combat Infantryman Badge, but do not document him being missing in action.  The Veteran has been service connected for PTSD based on his combat experiences in Vietnam.  The U.S. Army and Joint Service Records Research Center (JSRRC), in correspondence dated in June 2009, indicate that the morning reports submitted by the 3rd Battalion, 21st Infantry Division (which was stationed in Tam Kay) for 1971 had been researched, but that such records did not document any incident in which a vehicle was captured and the United States military had to pay to have the vehicle returned.  JSRRC also reported that the morning reports did not document that the Veteran was reported as missing in action, and noted that whether the Veteran was reported as missing in action during his military service in Vietnam should be maintained in his Official Military Personnel File (OMPF). 

The Veteran's service treatment records (STRs) do not show complaints or treatment related to the Veteran's left shoulder, and his November 1971 separation examination reflected a normal clinical evaluation for his upper extremities. 

A November 2008 VA examiner diagnosed the Veteran with tendonitis in the left shoulder, noting crepitus and guarding of movement.  An x-ray of the left shoulder revealed possible post-traumatic deformity of the greater tuberosity. 

The Veteran was also afforded a VA joints examination in June 2010.  At this examination, the Veteran reported that he was hit with the butt of a gun when he was a "prisoner" in Vietnam.  The examiner diagnosed the Veteran with tendonitis;  x-rays taken at the time of the examination revealed bilateral acromioclavicular degenerative joint disease, with no acute osseous abnormality.  The VA examiner noted that based on the Veteran's comments, it appeared that he had remote trauma to the left shoulder from being hit with the butt of a rifle while in captivity in Vietnam.  The Veteran reported repeated blows to his shoulder and denied any other injuries to his shoulder after leaving  service.  However, the VA examiner, I.W., M.D., noted that when he reviewed the original service records, to include the entrance and discharge examinations, and abundant medical information after that, there were no commentaries, injuries or indications of any left shoulder complaints. Therefore, the VA examiner noted that because the record did not show any complaints about the left shoulder, it was difficult to answer the question of whether it was specifically due to service based on a specific event.  Nevertheless, based on the Veteran's comments, and because the x-rays did show minor changes in the left shoulder, Dr. W. felt that it was at least as likely as not that the left shoulder complaints are due to the repeated blows to the left shoulder during captivity.  He stated that the Veteran's allegations regarding his injury were consistent with his current left shoulder disability.  Finally, Dr. W. reported that when the x-rays he ordered of both shoulders had returned, the degenerative changes were found in both shoulders, making these changes likely due to the natural progression of the disease due to age - i.e., not due to old trauma or injury, as the changes in both shoulders were equal.  However, Dr. W. reported that the sclerotic changes of left shoulder greater than the right, would not exclude old trauma, therefore, he stood by his previous comment. 

Here, the Veteran is currently diagnosed with left shoulder tendonitis, and x-rays reveal degenerative joint disease in the left shoulder.   The Veteran is competent to report that he suffered an in-service injury to his left shoulder when he was captured and hit in the left shoulder with an AK-47 rifle.  It should be pointed out that the circumstances surrounding the alleged event appear to have been related to combat. 

Based on the above analysis, and as outlandish as the Veteran's story may seem in light of the remainder of the record, the Board nevertheless finds that the evidence on the whole supports a grant of service connection.  Dr. W. opined that based on the Veteran's report of the alleged in-service incident involving being hit with the butt of a gun, it was at least as likely as not that his left shoulder disability was due to blows to the left shoulder during captivity.


ORDER

Entitlement to service connection for a left shoulder tendonitis and arthritis is granted.


REMAND

In this case, the Court remanded the Veteran's claim to reopen service connection for lumbosacral strain because of VA's failure to provide proper notice in accordance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2012).  Specifically, the Court found that the Veteran was not adequately notified of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court also found that the Veteran was not adequately notified of the evidence and information necessary to reopen a disallowed claim (i.e., what constitutes new and material evidence), nor was he notified of what was required to substantiate the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The RO in Lincoln, Nebraska sent a letter in March 2011 to rectify this deficiency, as ordered in the June 2010 remand.  Unfortunately, the letter provided the basis on which the back disability was denied in August 1974, not the most recent denial for such disability in May 1986.  More specifically, the RO indicated that the Veteran was denied due to no current disability.  However, the May 1986 denial clearly notes treatment for a back disability during the period just prior to the rating decision.  However, the reason for denial was that there was no indication of a back disability at separation or for the "few years" after separation.  Thus, the agency of original jurisdiction (AOJ) must indicate that the reason the Veteran was most recently denied reopening of his claim for a back disability is the lack of a showing of a nexus between his current back disability and military service.  The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that a remand is required to satisfy the notification provisions of the VCAA in accordance with Kent.

VA law and regulations also provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note e).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The Board notes that the Veteran served in Vietnam during the Vietnam era and thus, is presumed to have been exposed during active service.  However, it is unclear from the record if the Veteran has a current diagnosis of ischemic heart disease or any heart diagnosis that would make 3.309(e) applicable.  

A private treatment record dated July 2004 from Dr. M indicates that the Veteran was shown to have nonsignificant coronary artery disease about eight years prior.   In February 2008, the Veteran was scheduled for a Cardiolite study but canceled because he was told that he cannot have cigarettes and caffeine prior to the testing.  He was taking nitroglycerin for chest pain as of February 2008.  Dr. M wrote a letter in September 2008 indicating that the Veteran's chest pain was evaluated as cardiac symptoms, which continue to be negative.  

A November 2008 VA examination report indicates that the Veteran had an echocardiogram in February which showed mild diastolic dysfunction with left ventricular hypertrophy noted.  The Veteran was diagnosed with costochondritis, left chest wall.  There was no comment as to whether the Veteran had any heart disease.

The Veteran was afforded a August 2011 VA examination.  The Veteran reports on his December 2011 Form 9 that the examiner asked him if he had heart disease.  The Veteran replied no and the examiner told him that he could leave.  The Veteran's representative points out that he is not a physician and is not competent to determine if he has heart disease.  The Board observes that the August 2011 VA examination report indicates no findings, only that the Veteran does not have a diagnosis of coronary artery disease or indication of ischemic heart disease.

Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he has ischemic heart disease, which is a presumptive condition of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002 & Supp. 2012) are fully complied with and satisfied in accordance with 38 C.F.R. § 3.159 (2012).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the originating agency must apprise the Veteran of the requirement that, in accordance with 38 C.F.R. § 3.156, new and material evidence must be received in order to reopen his previously denied claim of service connection for a back disability.  The notification letter should explain what constitutes new and material evidence, and the Veteran should be told of the bases for the previous denial and consequently what is now required to reopen.  The AOJ must indicate that the reason the Veteran was most recently denied reopening of his claim of service connection for a back disability is the lack of a showing of a nexus between his current back disability and active service.  He should also be instructed as to what is required to substantiate the underlying service connection claim.  Specifically, the AOJ should identify the type of evidence (e.g., an opinion from a medical expert relating lumbosacral disability to the Veteran's period of service) necessary to satisfy the element of the underlying claim which was found insufficient in the previous denial, in accordance with Kent.  

2.  Schedule the Veteran for a VA examination by a cardiologist to determine the nature of any current heart disability.  The claims file should be provided to and reviewed by the examiner.  Any tests deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should clarify whether the Veteran has a heart condition.  The examiner should determine if the Veteran specifically has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Any objective testing necessary to determine if the Veteran has current heart disease must be accomplished.  

An explanation for each diagnosis should be provided.

3.  After notifying the Veteran in accordance with the VCAA, and affording the Veteran an opportunity to submit additional evidence, the AOJ should undertake any other development deemed appropriate, and consider the issues remaining on appeal in light of any information or evidence received.  If the claim for service connection for a back disability is reopened, the AOJ should consider whether additional evidentiary development is required, such as obtaining medical opinion evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


